Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 14, 2015

The Court of Appeals hereby passes the following order:

A15A2038. DARRYL WILSON et al. v. BROOKS CHADWICK, LLC et al.

      Darryl and Sherrae Wilson filed a pro se complaint in superior court seeking
to appeal the rezoning of certain property. The trial court granted summary judgment
to defendants Brooks Chadwick, LLC and the Cobb County Board of Commissioners.
The Wilsons filed this direct appeal, and Brooks Chadwick has filed both a motion
to transfer to the Supreme Court and a motion to dismiss.
      According to Brooks Chadwick, this case should be transferred to the Supreme
Court because the Wilsons raised a constitutional challenge to the zoning decision.
The Supreme Court “has exclusive jurisdiction over all cases involving construction
of the Constitution of the State of Georgia and of the United States and all cases in
which the constitutionality of a law, ordinance, or constitutional provision has been
called into question.” Atlanta Independent School System v. Lane, 266 Ga. 657 (1)
(469 SE2d 22) (1996); Ga. Const. of 1983, Art. VI, Sec. VI, Para. II. “However, in
order to invoke that jurisdiction, the record must show that the trial court specifically
passed on the constitutional issue.” City of Decatur v. DeKalb County, 284 Ga. 234,
436 (1) (668 SE2d 247) (2008) (punctuation omitted). As the trial court did not rule
on any alleged constitutional issue, the motion to transfer is hereby DENIED.
      We agree, however, that this appeal is subject to dismissal. Under OCGA § 5-
6-35 (a) (1), “[a]ppeals from the decisions of the superior courts reviewing decisions
of . . . state and local administrative agencies . . . by certiorari or de novo
proceedings” must be made by filing an application for discretionary appeal in this
Court. See Consolidated Government of Columbus v. Barwick, 274 Ga. 176, 177 (1)
(549 SE2d 73) (2001); Brown v. City of Marietta, 214 Ga. App. 840, 840-842 (1)
(449 SE2d 540) (1994). This statute also applies when plaintiffs file a direct action
in superior court if the substance of that action pertains to judicial review of a zoning
decision. See Hamryka v. City of Dawsonville, 291 Ga. 124, 125 (2) (728 SE2d 197)
(2012)   (discretionary    application    required      where      case     commenced          as
mandamus/declaratory judgment action seeking to invalidate zoning).
      Because the Wilsons did not follow the discretionary appeal procedure, we lack
jurisdiction over this appeal. Accordingly, the motion to dismiss is GRANTED, and
this appeal is hereby DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                                              07/14/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.